                                                                Case 2:15-cv-00267-cr Document 224 Filed 11/07/18 Page 1 of 2




                                                                                 UNITED STATES DISTRICT COURT
                                                                                       DISTRICT OF VERMONT
                                                              __________________________
                                                              Donna Browe, the Estate of Beverly
                                                              Burgess, Tyler Burgess,
                                                              Bonnie Jamieson, Philip Jordan,
                                                              and Lucille Launderville

                                                                            Plaintiffs,                        Civil Action No. 2:15-cv-00267-cr

                                                                     -against-

                                                              CTC Corporation; and
                                                              Bruce Laumeister

                                                                       Defendants.
                                                              _________________________
WOOLMINGTON, CAMPBELL, BENT & STASNY, P.C.




                                                                     PLAINTIFFS’ PROPOSAL FOR APPOINTMENT OF A SPECIAL MASTER

                                                                     Plaintiffs file this proposal for appointment of a special master in accordance
                                        MANCHESTER, VERMONT




                                                              with the Court’s Opinion and Order of October 18, 2018 (Doc. 221), which granted the

                                                              parties 20 days to propose up to three individuals to serve as a special master.

                                                                     Plaintiffs propose the following attorneys, subject to their availability and

                                                              acceptance of the responsibility:

                                                                     William J. Fisk (also a CPA)
                                                                     PO Box 499
                                                                     507 Main Street
                                                                     Bennington, VT 05201-0499
                                                                     802-447-1222

                                                                     Thomas H. Jacobs
                                                                     204 South Street
                                                                     Bennington, VT 05201
                                                                     802-442-8503




                                                              Page 1 of 2
                                                                Case 2:15-cv-00267-cr Document 224 Filed 11/07/18 Page 2 of 2




                                                                     Dated at Manchester on November 7, 2018.


                                                                                       _/s/ John D. Stasny_________________
                                                                                       John D. Stasny
                                                                                       john@greenmtlaw.com
                                                                                       Woolmington, Campbell, Bent & Stasny, P.C.
                                                                                       P.O. Box 2748, 4900 Main Street
                                                                                       Manchester Center, VT 05255
                                                                                       (802) 362-2560
                                                                                       ATTORNEYS FOR THE PLAINTIFFS
WOOLMINGTON, CAMPBELL, BENT & STASNY, P.C.
                                        MANCHESTER, VERMONT




                                                              Page 2 of 2
